SULLIVAN, J.
Epitomized Opinion
This action was begun in the Cuyahoga Insolvency Court wherein Hannah Taylor filed her petition for alimony against John Taylor. Service was had on John who filed a cross-petition in which he prayed for a restraining order that petition of Hannah be dismissed, and for other equitable relief. Hannah then filed an amended petition praying for divorce and alimony and final determination of issues.
No pleading was filed by John to said amended petition. At the trial of the case the Insolvency Court granted Mrs. Taylor the decree desired, overruling Taylor’s verbal objection to the jurisdiction of the Court. He brings the cause to the Court of Appeals seeking to have judgment in the lower court reversed.
Taylor avers that the trial Court did not have jurisdiction over the amended petition for the reason that the original petition was for alimony only, and an amendment by way of divorce was repugnant to the original cause of action.
The Court of Appeals held:
1. Divorce and alimony are inter-related, coming under the head of domestic relations; and the cause in the amended petition was in no way repugnant to the one set up in the original petition.
2. Sec. 1637-9 clearly shows that the intent of the legislature was to give the Court of Insolvency concurrent jurisdiction with the Common Pleas in divorce and alimony cases, regardless of whether the prayer was for alimony and divorce separately,' or jointly.
3.Substantially speaking, causes for alimony are very similar to those for divorce, and amendment to prayer for alimony including divorce would not be in the nature of an amendment, if allegations for alimony in original petition were sufficient to support the prayer for divorce.
Judgment of lower court affirmed.